Per Cdriam : This was a bill by Baskerville .against the Wabash Railroad Company to recover damages for killing stock. A point made concerning attorney’s fees caused us to look at the abstract to ascertain what the judgment was on that subject. We find no judgment in the abstract, nor is it assigned for error that the court rendered judgment against appellant. We have searched the record, and it does not contain a judgment. According to the record before.us the case is still pending in the court below, and the appeal was prematurely taken. The appeal is therefore dismissed, with leave to each party to withdraw' the papers filed by such party. Appeal dismissed.